Citation Nr: 9917633	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-13 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to April 
1986.  He died in September 1994.  The appellant is the 
veteran's widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of July 1995 from the Atlanta, Georgia, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to service connection for the cause of the 
veteran's death.

While the case was pending before the Board, the appellant 
submitted additional evidence in October 1997.  This evidence 
consisted of copies of some of the veteran's medical records.  
A waiver form was not submitted.  The Board finds that these 
documents are essentially duplicative of documents which had 
already been associated with the claims folder and referral 
back to the RO is not required per 38 C.F.R. § 20.1304 
(1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  A death certificate shows that the veteran died in 
September 1994 as a result of amyloidosis. 

3.  Amyloidosis was not present during service.  

4.  Amyloidosis is not shown to be a residual of inservice 
exposure to Agent Orange, nor is it deemed by regulation to 
be a disease associated with such exposure.

5.  Amyloidosis is not shown to be a residual of inservice 
exposure to ionizing radiation, nor is it deemed by 
regulation to be a disease associated with such exposure.

6.  At the time of the veteran's death, service connection 
was in effect for tinea pedis with tender calluses, rated as 
10 percent disabling; degenerative arthritis of the of the 
right knee, rated as 10 percent disabling; noncompensable 
tinea cruris and corporis; noncompensable hemorrhoids, and 
noncompensable malaria. 

7.  Amyloidosis is not causally related to a service 
connected disease or disability.


CONCLUSION OF LAW

1. Amyloidosis was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and may 
not be presumed to have been the result of exposure to 
herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1998).



2.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be obtained, and which have not been sought by VA or 
already associated with the veteran's claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran's death certificate shows that he died in 
September 1994, and that the immediate cause of death was 
"amyloidosis." The official results of the veteran's 
autopsy indicated that he had severe vascular and 
interstitial amyloidosis including severe cardiac 
amyloidosis.  The arteries and the muscle fibers were 
severely infiltrated with cardiac amyloid and the heart was 
extremely enlarged.  There was amyloidosis found within the 
liver, spleen, adrenals.  The veteran had severe amyloidosis 
that affected virtually all of his organs, including the 
heart, and this was indicated to be his cause of death.

At the time of the veteran's death, service connection not in 
effect for tinea pedis, degenerative arthritis of the right 
knee, tinea cruris, hemorrhoids, and malaria.

The appellant contends, in essence, that the veteran died as 
a result of his service-connected malaria, or in the 
alternative as a result of exposure to Agent Orange while 
serving in the Republic of Vietnam.  The appellant has also 
argued that the veteran's death could have resulted from 
exposure to ionizing radiation while in service.  She 
therefore alleges that she is entitled to service connection 
for the veteran's death on either a direct or presumptive 
basis.

Governing statutory and regulatory provisions stipulate, in 
pertinent part, that service connection can be established 
for the cause of a veteran's death when a service-connected 
disability "was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a) (1998); see also 
38 U.S.C.A. § 1310 (West 1991).  This can be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of his or her death, or that his or her death was the result 
of a disability for which service connection should have been 
established. 

A review of the veteran's service medical records does not 
reveal that amyloidosis, or any problem deemed to be a 
manifestation of amyloidosis, was either diagnosed or 
accorded treatment during service.  The veteran apparently 
had some complaints in regard to his kidneys while stationed 
in Vietnam, however, the medical evidence of record does not 
demonstrate that he incurred or complained of a chronic 
kidney disorder.  Copies of letters that the veteran wrote to 
his wife from Vietnam have been associated with the claims 
folder.  These letters appear to indicate that the veteran 
suffered from a kidney infection which resolved.  The veteran 
was separated from active duty service in 1986.  His 
separation medical examination does not indicate that the 
veteran had a current renal disorder or amyloidosis.  The 
medical records associated with the claims folder indicate 
that he did not receive treatment for the amyloidosis until 
1992.  

The veteran was afforded a VA Medical examination in June 
1986.  The report of this examination is silent as to 
complaints of, findings for, or a diagnosis of amyloidosis.  

A January 1993 Hematology and Medical Oncology consultation 
report indicates that the veteran had been diagnosed with 
renal amyloidosis/nephritic syndrome and rule out multiple 
myeloma.  

An October 1993 VA Medical examination indicates that the 
veteran reported being diagnosed with renal amyloidosis.  The 
veteran alleged at that time that he believed his current 
condition may have been related to the malaria which he 
incurred in 1968.  His initial symptoms of renal 
insufficiency became apparent in 1990.  The examiner opined 
that the veteran was suffering from renal failure secondary 
to amyloidosis, but that the service-connected malaria was 
not a cause of the amyloidosis.  The veteran was denied 
service-connection for renal amyloidosis as secondary to 
malaria, in a January 1994 rating decision.

The veteran's death certificate indicates that the veteran 
died on September 1, 1994.  The certificate indicates that 
the immediate cause of death amyloidosis, with congestive 
heart failure and renal failure as other significant 
conditions which contributed to death.

The veteran's post mortem records, to include an autopsy, 
have been associated with the claims folder.  These records 
confirm that the veteran had end-stage renal disease 
secondary to amyloidosis which was diagnosed by kidney biopsy 
in June 1992.  The cause of death was listed as secondary to 
extensive multi-organ amyloidosis precipitating the 
hypertensive heart disease, complete heart block, and renal 
failure.  This eventually led to cardiac and respiratory 
arrest and possibly fatal arrhythmia.

A June 1995 letter from a private physician has been 
associated with the claims folder.  This letter indicates 
that the veteran had been a patient of the doctor's, and that 
he had been diagnosed with severe amyloid heart disease, and 
renal failure.  When the veteran died, amyloidosis was found 
involving the liver, spleen, adrenals, and the heart.  The 
letter indicates that the exact etiology of amyloidosis was 
broken down into several types including primary, secondary 
to multiple myeloma, secondary to chronic infectious diseases 
such as tuberculosis, leprosy, or any inflammatory disease 
such as rheumatoid arthritis, or spondylitis, and lastly 
familial amyloidosis which is associated with Mediterranean 
fever.  The letter indicates that the doctor could not tell 
which if any of these exact classifications of amyloidosis 
was responsible for the veteran's death but that he could not 
rule out that it was not some sort of secondary amyloidosis 
from an exposure to infection while he was in service.  The 
doctor further stated that he was unaware of any specific way 
to identify whether or not the veteran's amyloidosis was a 
secondary response to some other problem.

The appellant provided testimony in a personal hearing at the 
RO in August 1997.  At that time she testified that in 
support of her contentions that although the veteran had 
originally been diagnosed with amyloidosis of the kidney, and 
that service-connection had never been established for a 
kidney disorder, that she believed that the cause of the 
veteran's death was incurred in service.  She contended that 
the veteran incurred a kidney infection while in service and 
that this resulted in the ultimately fatal amyloidosis.  She 
also suggested that the veteran was exposed to ionizing 
radiation while in service, and that this could have 
contributed to his cause of death.  She has also alleged that 
the veteran's amyloidosis was either secondary to his 
service-connected malaria or as a result of his exposure to 
Agent Orange while serving in the Republic of Vietnam.  

As to the appellant's contentions that the veteran's cause of 
death resulted from his exposure to Agent Orange, the Board 
notes that VA, by regulatory action, has determined that 
certain disorders are deemed, presumptively, to be the 
product of exposure to a herbicide agent; see 38 C.F.R. 
§ 3.309(e) (1998).  However, the veteran was never diagnosed 
with any of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e).  The Board recognizes that multiple myeloma is a 
disease listed in 38 C.F.R. § 3.309(3), and that multiple 
myeloma may result in amyloidosis.  However, the evidence of 
record is clear that the veteran was not diagnosed with 
multiple myeloma, and furthermore, that medical records 
specifically ruled out a diagnosis of multiple myeloma.  
Accordingly, service connection is not warranted as per 
38 C.F.R. § 3.309 for amyloidosis. 

The evidence of record demonstrates that the veteran's 
amyloidosis caused his death.  It must be pointed out that 
this is not a disorder for which a presumption of service 
connection as a result of exposure to Agent Orange exists.  
It must also be emphasized that the medical records that 
pertain to treatment accorded the veteran do not show that 
his amyloidosis was considered to be the product of herbicide 
exposure, nor does the evidentiary record show that any such 
post mortem finding has been made.  In the absence of any 
such evidence, the appellant's contentions are no more than 
unsupported speculation that, in the absence of demonstrated 
medical training and proficiency, are of little probative 
value.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The appellant has also alleged that the veteran's cause of 
death was as a result of exposure to ionizing radiation.  
Under 38 C.F.R. § 3.311, a veteran who was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, may be entitled to a 
presumption of service connection for certain disease under 
certain requirements.  The Board notes that the evidence of 
record does not demonstrate that the veteran was exposed to 
ionizing radiation.  Furthermore, the veteran's fatal 
amyloidosis is not a disease for which a presumption exists 
under the relevant regulations for radiation exposed 
veterans.

The Federal Circuit Court of Appeals has held that a claimant 
must have an opportunity to prove that exposure to ionizing 
radiation during service actually caused the claimed 
disability, thereby warranting service connection under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (1994).  However, there is no 
competent medical opinion of record which links the 
amyloidosis, which was first diagnosed several years 
following service, to Agent Orange, radiation exposure, or 
any other factor incurred during service.  Lay evidence or 
testimony alone, such as the appellant's belief that the 
veteran's fatal disease was linked to his service, is not 
sufficient because lay persons are not competent to offer a 
medical diagnosis or opinion. Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992) and Layno v. Brown, 6 Vet.App. 465, 
469 (1994). See also Grottveit v. Brown, 5 Vet.App. 91, 92- 
93 (1993). 

The Board is aware that at the time of the veteran's death 
service connection was in effect for tinea pedis, 
degenerative arthritis of the right knee, tinea cruris and 
corporis, hemorrhoids, and malaria.  The medical evidence of 
record is silent as to any connection between the service 
connected disabilities and the cause of the veteran's death.  
Although the appellant has alleged that the service-connected 
malaria may have contributed to the cause of the veteran's 
death, this contention is not supported by the evidence of 
record.  A June 1995 opinion has been associated with the 
claims folder by a private physician that indicated that he 
could not rule out that an infection incurred while in 
service did not result in the amyloidosis.  However, there is 
no evidence of record which indicates that a disease incurred 
while in service, to include the veteran's malaria, did 
result in the fatal amyloidosis.  There are no objective 
medical findings which support the appellant's contentions 
that there is a relationship between the veteran's malaria 
and his ultimately fatal amyloidosis.  

In sum, the veteran died of amyloidosis for which he was not 
service connected at his death.  Such disease is not shown by 
the medical evidence to have been related to his military 
service, including his service connected disabilities, 
exposure to Agent Orange or his alleged in-service radiation 
exposure. Thus, service connection for the cause of the 
veteran's death is not warranted.

For the reasons and bases explained above, the preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death. See Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  The benefit sought on 
appeal is accordingly denied.

Unfortunately the appellant has failed to introduce any 
medical evidence which states a connection between the 
veteran's cause of death and an inservice injury, disease or 
activity.  Competent medical evidence is required when the 
determinative issue involves medical causation or a medical 
diagnosis.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  She 
has not demonstrated that she has medical training, or is 
otherwise competent to render medical opinions; accordingly, 
her contentions are merely speculative and are of no 
probative value in determining service connection.  Moray v. 
Brown, 5 Vet.App. 211, 214 (1993).  Thus, the appellant's 
assertion to the effect that the service connected malaria, 
or possible exposure to Agent Orange or radiation, is related 
to the cause of death is neither competent nor probative of 
the issue in question.  Lay persons are not competent to 
offer medical opinions and therefore, those opinions do not 
even serve as a basis for a well-grounded claim.  Moray v. 
Brown, 5 Vet.App. 211 (1993).  In the absence of such 
evidence, the Board has no alternative but to deny the 
appellant's claim.  In so holding, the Board emphasizes that 
it neither minimizes the veteran's service to his country nor 
doubts the sincerity of the appellants contentions; however, 
given the evidence before us, we unfortunately have no option 
to find otherwise.



ORDER

Service connection for the cause of the veteran's death, to 
include as a result of exposure to Agent Orange or ionizing 
radiation, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

